 1
 2
 3
 4
 5
 6
 7
                                                                                JS-6
 8
 9                    IN THE UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12 MARK BRULEE, TULLY                      )   Case No. 2:17-cv-06433-JVS (JCGx)
   MANDIZHA, and JEFFREY                   )
13 HUTTON, individually, and on behalf     )   [Assigned to Hon. James V. Selna]
   of all others similarly situated,       )
14                                         )   JUDGMENT
                 Plaintiffs,               )
15                                         )
          v.                               )
16                                         )
   DAL GLOBAL SERVICES, LLC,               )
17 a Delaware limited liability company;   )
   and DOES 1 through 10, inclusive,       )
18                                         )
                 Defendants                )
19
20
21
22
23
24
25
26
27
28
                                                            Case No. 2:17-cv-06433-JVS (JCGx)
                                   [PROPOSED] JUDGMENT
 1                                         JUDGMENT
 2         The Court hereby orders, adjudges, and decrees as follows:
 3         1.    On December 13, 2018, the Court granted final approval of the class action
 4 settlement in this matter (ECF No. 51).
 5         2.    The class action settlement agreement the Court approved provides for a
 6 judgment to be entered along with the final approval order, a judgment which the court
 7 now enters.
 8         3.    The Parties, their Counsel, and the Settlement Administrator shall take all
 9 steps necessary to implement and consummate the Settlement according to its terms and
10 provisions.
11         4.    Without affecting the finality of this Judgment or the Settlement, this Court
12 shall retain continuing jurisdiction over the Parties to this action to ensure effectuation
13 of the Settlement in accordance with the terms of the Settlement and this Judgment.
14         5.    Judgment is hereby entered pursuant to the terms of the Settlement
15 Agreement, attached as Exhibit 1 to the Declaration of Justin F. Marquez in Support of
16 Plaintiffs’ Motion for Final Approval of Class Action Settlement (ECF No. 39-2).
17         IT IS SO ORDERED.
18
19
20 Date: December 20, 2018
21                                                              HON. JAMES V. SELNA
                                                              United States District Judge
22
23
24
25
26
27
28
                                                   1               Case No. 2:17-cv-06433-JVS (JCGx)
                                       [PROPOSED] JUDGMENT
